Title: Ebenezer Cooley to James Madison, 28 April 1829
From: Cooley, Ebenezer
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington City
                                
                                28th. April 1829—
                            
                        
                         
                        By the perusal of the enclosed Statement, of my case you will perceive, that I have brought a claim before
                            congress; the Origin of which; appears to be coupled with some errors of the executive; whilst you was lately the
                            president of the United States, and Agent of Major General Lafayette by (in effect) granting the patents to yourself.
                        Congress appears willing as you will perceive by the enclosed copy of a printed bill; for my relief, to
                            compensate me for the lands; but insist, that I ought to obtain the Value of my improvements, and the damages that I have
                            evidently sustained; elsewhere: of which I have been Notified, and Advised, by the Chairman of the committee; to which my
                            claim was last refered.
                        My counsel thinks it advisable, to make you, and others, a party in the suit; that we are about to institute
                            to endeavour to Vacate the patents, & for the recovery of the damages; that I have so evidently sustained. Notice
                            of our intended proceedings, will also be given, to Lafayette in france; and to all others; who my counsel have advised to
                            make parties in the suit: But I shall with a view of inviting an arrangement; wait a reasonable time for an answer to
                            these communications; before the suit will be caled up for trial: for my Views are; if I can obtain any thing like the
                            fair Value of my improvements; and damages, to accept of the proposition of the report of the committee; If it should go
                            into a law; which I have reasons to believe will only wait my incouragement.
                        As I am well aware that nothing but the most extreme case, will be received by my fellow citizens, as any
                            apology for troubling of General Lafayette; with litigations; whose services, and political celebrity, have been so justly
                            asknowledged, by his late reception, and treatment, in the United States.
                        I shall therefore shield myself against any Unjust reproach; by making out, and publishing both in the United
                            States; and in france, a short but correct Statement of the facts in the case; previous to the trial.
                        I have much reason to regret, that the full Statement, that I mad to you, as the Agent of Lafayette, in
                            1811. of my incontestable title to those lands, was not sufficiently regarded, to prevent you from granting the patents
                            for them to the General; so much contrary to the express provisions made by law, to regulate the grant that was made to
                            him of 11520 Acres of wild lands.
                        I pursuance of the Advice of a number of the most distinguished persons of the State of Louisiana, who were
                            sanguine, that the General would never leave the State, until he had at least seen me compensated, for my twenty years
                            labour, for which he had received the profits from Seymour. I gave him on his arrival at New Orleans, a general statement
                            of the whole case; but he gave me the go-by, and answered my letter at Louisville; Kentucky and stated that all was
                            agreed, that I must receive a compensation which;s the last that I have heard from him, on the Subject.
                        There is nothing that stands wider from my natural inclination, then to be ingaged in a series of litigation
                            and I do most sincerely regret, the painful necessity of seeking that redress, which I owe to myself; and much injured
                            family; through the perplexities of legal proceedings.
                        On account of this business I have made Washington City my residence for this several years past, and where I
                            shall continue to make it my home. And I shall be glad there to receive any communication on
                            the Subject of a settlement of this unfortunate, and to me a ruinous affair. I have the Honor to be; with great respect:
                            Sir, your Obedient, and very humble Sert.
                        
                        
                            
                                E. Cooley—
                            
                        
                    